IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40287
                        Conference Calendar



KEITH ADELL DANCER,

                                         Petitioner-Appellant,

versus

ERNEST CHANDLER, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-433
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Keith Adell Dancer, federal prisoner # 60830-080, appeals

the denial of his 28 U.S.C. § 2241 petition, in which he

challenged his conviction for conspiracy to possess with the

intent to distribute cocaine.   He argues that he was sentenced in

violation of Apprendi v. New Jersey, 530 U.S. 466 (2000), and

that the district court erred in determining that this claim did

not meet the savings clause requirements.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40287
                               -2-

     This court has recently held that Apprendi does not apply

retroactively to cases on collateral review and that an Apprendi

claim does not satisfy the requirements for filing a 28 U.S.C.

§ 2241 petition under the savings clause.   See Wesson v. U.S.

Penitentiary Beaumont, TX, 305 F.3d 343, 347-48 (5th Cir. 2002).

Accordingly, Dancer cannot make a sufficient showing to invoke

the savings clause on his Apprendi claim.

     AFFIRMED.